Citation Nr: 0114908	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  96-37 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


REMAND

The veteran had active service from April 1987 to April 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs Portland, Oregon Regional Office (RO).  In 
decisions of February and June 1996, the RO denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran filed a notice of disagreement in August 1996.  The 
RO issued a statement of the case later that month, and the 
veteran filed a substantive appeal a few days later.  
Therefore, that issue is properly before the Board.  

The Board notes that a claim for service connection for 
fibromyalgia was denied by the RO in a decision of December 
7, 1998.  The veteran filed a notice of disagreement with 
that decision in June 1999, and the RO issued a statement of 
the case on October 15, 1999.  No further correspondence from 
the veteran regarding fibromyalgia was received until August 
2000 when he submitted a written statement indicating an 
intention to appeal that issue.  Subsequently, in a letter 
dated in November 2000, the RO advised the veteran that a 
substantive appeal regarding the decision on service 
connection for fibromyalgia had not been received within the 
applicable time limit, and the decision had become final 60 
days after the October 15, 1999, statement of the case.  

A hearing was scheduled to take place at the RO before a 
Member of the Board in January 2001.  At that time, the 
veteran indicated that he wanted to withdraw his request for 
a hearing pending readjudication of the claim for service 
connection for fibromyalgia under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board notes that under 
that new law a veteran has a right to request readjudication 
of a claim which was denied on the basis that it was not 
well-grounded, and which became final during the period 
beginning on July 14, 1999, and ending on the date of 
enactment of the Act.  The claim for service connection for 
fibromyalgia falls into that category.  The statement of the 
case reflects that it was denied as not well-grounded on the 
basis that the veteran had not presented evidence of a 
diagnosis of fibromyalgia.  As noted above, the denial became 
final 60 days after the October 15, 1999 statement of the 
case.  Therefore, because the claim was denied as not well 
grounded and the denial became final within the pertinent 
time period, his claim for service connection for 
fibromyalgia must be referred to the RO for readjudication 
under the VCAA.  See Section 7(b)(1) of the VCAA.  See also 
VAOPGCPREC 3-2001.

Appellate review of the claim for a total rating based on 
individual unemployability must be deferred as it is 
inextricably intertwined with the claim for service 
connection for fibromyalgia.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  In this regard, the Board notes that if the 
claim for service connection for fibromyalgia is granted, 
then there would be a higher likelihood that the claim for a 
total rating based on unemployability would be allowed as the 
impairment from the fibromyalgia could be taken into account 
when making that determination.  The Board also notes that 
the RO has not yet had an opportunity to determine whether 
any additional development of the claim for a total rating 
based on unemployability is required under the VCAA.  

In light of the foregoing factors, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the case must be remanded to 
the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, RO should initially 
readjudicate the claim for service 
connection for fibromyalgia.  If service 
connection is granted for that disorder, 
the RO should assign an initial 
disability rating.  Then, the RO should 
readjudicate the claim for a total 
disability rating based on individual 
unemployability due to service-connected 
disorders.  

3.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC) with respect to the decision 
on the claim for a total rating (which is 
in appellate status) and with respect to 
the claim for fibromyalgia if the veteran 
files a notice of disagreement with the 
decision on that issue.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  The 
Board notes that, because the claim for 
service connection for fibromyalgia is 
not currently in appellate status, the 
veteran will be required to submit a 
notice of disagreement and a substantive 
appeal in order to perfect an appeal of 
that issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


